DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and placed of record.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Applicant’s abstract is over 180 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention, “SAFETY INJECTION DEVICE AND NUCLEAR POWER PLANT HAVING THE SAME”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “COOLING WATER SAFETY INJECTION DEVICE POWERED BY STEAM DISCHARGED DURING ACCIDENT AND NUCLEAR POWER PLANT HAVING THE SAME”.
The disclosure is objected to because of the following informalities:
[0064] Further, the reactor coolant pump (not shown) serves to forcibly circulate 111 by pump power- grammar.
[0072] In case that is accommodated inside the lower portion of the containment building to the reactor coolant system 
Claim 1 is objected to because of the following informalities:  
“a steam discharge pipe discharging steam used to drive the power producing section”- “drove” does not make any sense.
“wherein cooling water accommodated in the cooling water storage section is supplied to the inside of the reactor coolant system on the basis of driving power produced by the power producing section through a cooling water inlet pipe connecting the cooling water storage section and the power producing section, a cooling water discharge pipe connecting the power producing section and the safety injection line, and the safety injection line.”- It is not understood whether the last instance of “the safety injection line” refers back to “the basis”. In addition, it was already stated above that that the safety injection line supplies cooling water accommodated in the cooling water storage section to the inside of the reactor coolant system. It would be better for clarity purposes to rewrite this limitation as:
“wherein cooling water accommodated in the cooling water storage section is supplied to the inside of the reactor coolant system on the basis of driving power produced by the power producing section through a cooling water inlet pipe connecting the cooling water storage section and the power producing section, and a cooling water discharge pipe connecting the power producing section and the safety injection line, together with the safety injection line.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4–5, 11, 14–18, and 21–22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thomas Graham, USPGPUB 20150117586 A1 (hereinafter “Graham”).
Regarding claims 1 and 22, Graham discloses a safety injection device and a nuclear power plant comprising the safety injection device comprising: 


    PNG
    media_image1.png
    569
    470
    media_image1.png
    Greyscale

a containment building (Graham para. 5: the surrounding radiological containment structure); 
a reactor coolant system provided inside the containment building and accommodating a reactor coolant formed to carry heat energy generated according to fission of fuel; (Fig. 1; para. 2,8,14,18:  primary coolant water of a pressurized water reactor PWR 8 forms the reactor coolant and the reactor coolant system), and 
(para. 15: refueling water storage tank RWST 22)
a power producing section producing power with steam discharged from the reactor coolant system in case of an accident; (para. 17: turbine 32 and pump 30)
a steam supply pipe transmitting steam discharged from the reactor coolant system to the power producing section; (line with steam supply valve 44)
a steam discharge pipe discharging steam [[drove]][used to drive] the power producing section;  (para. 18: turbine exhaust line 48) and 
a safety injection line supplying cooling water accommodated in the cooling water storage section to the inside of the reactor coolant system, (line with valves 46 leading to the PWR reactor 8)
wherein cooling water accommodated in the cooling water storage section is supplied to the inside of the reactor coolant system on the basis of driving power produced by the power producing section through a cooling water inlet pipe connecting the cooling water storage section and the power producing section (para. 7,18: “driving a turbine using steam piped from the pressurizer, and driving a pump using the turbine to suction water from the RWST into the reactor pressure vessel”), a cooling water discharge pipe connecting the power producing section and the safety injection line (pipe between pump 30 and valves 46), and the safety injection line (see above).
Regarding claim 4, Graham discloses the safety injection device of claim 1, wherein the power producing section includes a turbine and a pump (Graham Fig. 1 turbine 32 and pump 30).

Regarding claim 5, Graham discloses the safety injection device of claim 4, wherein the turbine and the pump are driven by the same shaft (Graham para. 17: “a turbine-generator on a common shaft”).
Regarding claim 11, Graham discloses the safety injection device of claim 1, wherein the steam supply pipe supplies steam discharged from the reactor coolant system to the power producing section (Graham Fig. 1: the steam supply line passing through valve 44 is discharged from the pressurizer 16 of the reactor coolant system to the power producing section 32/30).
Regarding claim 14, Graham discloses the safety injection device of claim 1, wherein steam discharged through the steam discharge pipe is discharged into cooling water accommodated in the cooling water storage section (Graham Fig. 1: following the arrow showing the flow of the cooling water, the steam discharged through pipe 48 is returned to liquid at the condenser 24 and then recirculated to RWST 22).

Regarding claim 15, Graham discloses the safety injection device of claim 13, wherein a sparger is further provided at the end of the steam discharge pipe (Graham para. 19: spargers 52 are present in the pressurized passive condenser 24 at the end of the steam discharge pipe 48).

Regarding claim 16, Graham discloses the safety injection device of claim 1, further comprising: a safety injection section accommodating cooling water between the power producing section and the safety injection line (Graham Fig. 1; : boron storage tank 20 accommodates cooling water between power producing section 30/32 and the safety injection line having valves 46. Alternatively, the safety injection section may be considered simply as the piece of line upstream from valves 46).

Regarding claim 17, Graham discloses the safety injection device of claim 16, wherein the safety injection section receives cooling water from the cooling water storage section on the basis of driving power produced by the power producing section (Graham Fig. 1: In the interpretation of the safety injection section considered as the piece of line upstream from valves 46, it receives cooling water from RWST 22 powered by the pump 30).

Regarding claim 18, Graham discloses the safety injection device of claim 16, wherein the safety injection section is a gas pressure-driven type tank or a gravity-driven type tank (Graham para. 17: the boron storage tank 20 is pressure-driven).

Regarding claim 21, Graham discloses the safety injection device of claim 1, further comprising: a makeup tank connected to the power producing section and supplementing cooling water (Graham Fig. 1; para. 17: passive cooling water tank 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of  Robert Fortino, USPGPUB 20140140467 A1 (hereinafter “Fortino”).
Regarding claims 2, Graham discloses the safety injection device of claim 1, wherein an integral reactor including a steam generator, and a pressurizer is provided inside the reactor coolant system (Graham Fig. 1; para. 6,14: “The illustrative PWR 8 is an integral PWR in which an internal steam generator 18 is disposed inside the reactor pressure vessel 12”- the steam generator 18 and pressurizer 16 are integral to the reactor).
However Graham fails to explicitly disclose a reactor coolant pump is provided inside the reactor coolant system.
Fortino teaches an analogous integral. PWR system, wherein besides an integral steam generator, an integral jet pump for reactor coolant is included (Fortino Fig. 1; para. 11-13,68-70: besides steam generator 18 and pressurizer 30, PWR 10 comprises reactor coolant pumps RCP 40).
It would have been obvious to one of ordinary skill at the time of the effective filing date of the invention to have applied the known technique of an integral pump taught by Fortino to the integral PWR system of Graham. According to Fortino para. 7, this would have helped to .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of  Yong Hoon Jeong and Tae Seung Lee et al*, KR 101382256 B1 (hereinafter “Jeong”).	*previously cited
Regarding claim 3, Graham discloses the safety injection device of claim 1, however Graham fails to explicitly disclose the cooling water storage section is provided at a position lower than the reactor coolant system.
Jeong in Fig. 2 teaches an analogous reactor coolant system represented by containment discharge pipe 2, turbine 3 and pump 4, and an analogous cooling water storage section 5, wherein the cooling water storage section is provided at a position lower than the reactor coolant system  (storage section 5 is placed below the reactor coolant system 2/3/4 and the pump 4 is used to deliver the water to the reactor).

    PNG
    media_image2.png
    246
    398
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill to apply the known technique taught by Jeong of placing the cooling water storage section below the reactor coolant system, to the .

Claims 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of  Jae Joo Ha et al, WO 2015080447 A1 (hereinafter “Ha”- Note page numbers refer to the English translation mailed together with this Office action).
Regarding claim 6, Graham discloses the safety injection device of claim 4, however Graham fails to disclose the turbine and the pump are driven by different shafts.
Ha teaches a nuclear reactor coolant pump, wherein the turbine and the pump are driven by different shafts (Ha Fig. 3 and top of Pg. 6: the pump and turbine rotate on different shafts 110’ and 121’- note 110’ is mislabeled as 100’ in the figure), and the turbine may further include a power transmission device to transmit rotational power to the pump (Ha Fig. 3: a power transmission unit 122 is used).
It would have been obvious to one of ordinary skill to apply the known technique taught by Ha of a power transmission device and different shafts to the turbine and pump system of Graham. This would have provided greater flexibility in the placement of the pump, increasing design flexibility.

Regarding claim 7, Graham discloses the safety injection device of claim 4, however Graham fails to disclose the turbine further includes a magnetic unit.
(Ha Fig. 4; Pg. 6: the main rotor segment is formed using magnets 122a,b).
It would have been obvious to one of ordinary skill to apply the known technique taught by Ha of a magnetic unit included in the turbine, to the base turbine of Graham. According to Ha Pg. 6, in this manner “It is possible to save the installation space of the apparatus”.

Regarding claim 8, Graham discloses the safety injection device of claim 4, however Graham fails to disclose the type of turbine used.
Ha teaches a nuclear reactor coolant turbine and pump, wherein the turbine is an axial flow type turbine, a diagonal flow type turbine, a centrifugal turbine, a rotary type turbine or a mixed type turbine (Ha Pg. 6 and Figs. 3-4: the turbine is a rotary type turbine).
It would have been obvious to one of ordinary skill to apply the known technique taught by Ha of a rotary-type turbine to the base turbine of Graham. This is a matter of design choice which type of turbine is used and would not have changed the basic function of the turbine to generate power to drive the pump using steam. See MPEP 2144.04.(IV).(B).

Regarding claim 9, Graham discloses the safety injection device of claim 4, however Graham fails to disclose the type of pump used.
Ha teaches a nuclear reactor coolant turbine and pump, wherein the pump is an axial flow type pump, a diagonal flow type pump, a centrifugal pump, a rotary type pump or a mixed type pump (Ha Pg. 6 and Figs. 3-4: the pump is a rotary type pump).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of  Hun Sik Han et al, USPGPUB 20160247585 A1 (hereinafter “Han”).
Regarding claim 10, Graham discloses the safety injection device of claim 1, however Graham fails to explicitly disclose a jet pump.
Han also teaches a safety injection device for a nuclear reactor, wherein the power producing section includes a jet pump (Han Figs. 1,27; para. 22,85,297: jet device 1120 is used for circulation).
It would have been obvious to one of ordinary skill in the art to substitute the jet pump of Han for the pump of Graham. According to Han para. 40, the jet pump device helps to improve fluid flow using a passive heat removal system.

Claims 12–13 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of  Kenichi Katono et al, USPGPUB 20130223581 A1 (hereinafter “Katono”).
Regarding claim 12, Graham discloses the safety injection device of claim 1, however Graham fails to teach the steam supply pipe supplies steam discharged from the steam generator of the reactor coolant system to the power producing section.
Katono teaches a safety injection device, wherein the steam supply pipe supplies steam discharged from the steam generator of the reactor coolant system to the power producing (Katono Fig. 5; para. 51: the steam supply line 18 supplies steam discharged directly from a steam generator/evaporator 15 to a power producing section consisting of a compressor and turbo-motor 23/24).

    PNG
    media_image3.png
    380
    523
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Katono of discharging steam directly from the steam generator to the power producing section, to the base safety injection device of Graham. Katono demonstrates in Figs. 1-5 that a safety injection system may function directly from a steam line of the steam generator, for passive cooling by generating power in a power section of Fig. 5, or through passive cooling via a condenser exchange section in Fig. 1-4. Therefore one of ordinary skill would have reasonably expected to successfully connect the passive safety injection system directly to a steam generator line for the purpose of passive cooling.

Regarding claim 13, Graham discloses the safety injection device of claim 12, however Graham fails to disclose a connection pipe provided to supply cooling water accommodated in the cooling water storage section to the steam generator.
Katono teaches a safety injection device, wherein a connection pipe 19 is provided to supply cooling water accommodated in the cooling water storage section 8 to the steam generator 15 (Katono Fig. 4).
It would have been obvious to one of ordinary skill in the art to apply the known technique taught by Katono of the stated connection pipe to the base safety injection device of Graham. Katono teaches both types of configurations are possible in Figs. 3 and 4, where Fig. 3 corresponds to Graham’s general method of using the pump to 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Graham.
Regarding claim 19, Graham discloses the safety injection device of claim 16, however Graham fails to explicitly disclose whether the safety injection section lies inside or outside the containment building. It would have been obvious to one of ordinary skill the place the safety injection section to be opened in space inside the containment building. The exact location of a safety injection system is a matter of design choice and may be considered as a rearrangement of parts. Please refer to MPEP 2144.04 (VI) (C).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of  Laurence Conway et al, US Patent 5180543 A (hereinafter “Conway”).
Regarding claim 20, Graham discloses the safety injection device of claim 16, however Graham fails to teach the safety injection section further includes a pressure balance line.
(Conway Col. 3 ll. 1-32: “The core makeup tanks 40 are designed to provide makeup for small reactor coolant system leaks at any pressure and to provide safety injection for small LOCA. These tanks …have a pressure balance line connected to the top of the tank to equalize pressures”).
It would have been obvious to one of ordinary skill to apply the known technique taught by Conway of a pressure balance line to the base safety injection section of Graham. According to Conway Col. 3 ll. 1-32, the pressure balance line is needed to equalize pressures. Otherwise the coolant may not flow freely from the safety injection section or may cause overpressure and damage parts..
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No prior art, either alone or in combination, teaches or suggests a a connection pipe provided to supply cooling water accommodated in the cooling water storage section to the steam generator, in combination with all other limitations. The closest prior art, Katono, teaches what may be considered a safety injection line supplying cooling water to the steam generator, but does not simultaneously include a direct connection line. Malloy appears to teach  providing cooling water to a steam generator in the reactor, but the reactor system is completely different, lacking a power generating section, and does not appear reasonable to combine.


Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Katono and Jeong may have been substituted for Graham to teach claims 1 and 22. Kito and Malloy were also found relevant.
Conclusion
It is suggested to combine the limitations of claim 13 and all intervening claims into the independent claims in order to distinguish over the prior art of record. Alternatively, it is suggested to provide further description to what the safety injection section consists of and where it is placed because claims 16 and 17 are too general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646